IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37890

STATE OF IDAHO,                                 )     2013 Unpublished Opinion No. 612
                                                )
       Plaintiff-Respondent,                    )     Filed: August 1, 2013
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
MICHAEL PATRICK MARTIN,                         )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho,
       Elmore County. Hon. Michael E. Wetherell, District Judge.

       Judgment of conviction for felony driving under the influence and leaving the
       scene of an injury accident, affirmed.

       Sara B. Thomas, State Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________
PERRY, Judge Pro Tem
       Michael Patrick Martin appeals from the judgment of conviction entered upon jury
verdicts finding him guilty of felony driving under the influence and leaving the scene of an
injury accident. I.C. §§ 18-8004(1)(a), 18-8007. Martin asserts that the state failed to present
sufficient evidence from which the jury could find him guilty of felony driving under the
influence. Specifically, Martin challenges the use of two prior misdemeanor judgments in
enhancing the offense to a felony. We affirm.
       In May 2007, Martin and several friends were celebrating Cinco de Mayo and drinking.
During the evening, Martin and his estranged girlfriend, Britta Shannon, began arguing.
Shannon and her friend, Juanita Ramirez, along with Troy Tunison and James Garner, left in a
vehicle with Ramirez as the driver. Martin followed them in a separate vehicle. When Martin
attempted to pass the Ramirez vehicle, it went off the road. As a result of the accident, Ramirez




                                                1
and Garner died. Martin continued driving down the roadway. A subsequent blood alcohol test
performed on Martin registered .10.
       Martin was initially charged in Elmore County with two counts of second degree murder
in relation to the deaths of Garner and Ramirez. A jury acquitted him of those charges, but the
jury could not reach a decision on the included offenses of vehicular manslaughter. At the
conclusion of a second trial on an amended information alleging two counts of vehicular
manslaughter, the jury again could not reach a verdict. Prior to Martin’s third trial, the state filed
a new case alleging a charge of felony driving under the influence and felony leaving the scene
of an injury accident. The charge of driving under the influence was enhanced to a felony based
on an allegation that Martin had twice previously been convicted of driving under the influence.
The two cases were consolidated for the third trial. At the conclusion of the third trial, the jury
found Martin guilty of felony driving under the influence and leaving the scene of an injury
accident. With the jury once again unable to reach a verdict on the vehicular manslaughter
counts, the district court granted the state’s motion to dismiss those charges. The district court
entered a judgment of conviction and sentence from which Martin filed an appeal.
       On appeal, Martin asserts there was insufficient evidence presented from which a jury
could find him guilty of felony driving under the influence. Specifically, Martin contends the
two judgments of conviction introduced as Exhibits 53 and 54 were inadequate to prove that he
was the same person convicted in those prior cases.
       Appellate review of the sufficiency of the evidence is limited in scope. A finding of guilt
will not be overturned on appeal where there is substantial evidence upon which a reasonable
trier of fact could have found that the prosecution sustained its burden of proving the essential
elements of a crime beyond a reasonable doubt. State v. Herrera-Brito, 131 Idaho 383, 385, 957
P.2d 1099, 1101 (Ct. App. 1998); State v. Knutson, 121 Idaho 101, 104, 822 P.2d 998, 1001 (Ct.
App. 1991). We will not substitute our view for that of the trier of fact as to the credibility of the
witnesses, the weight to be given to the testimony, and the reasonable inferences to be drawn
from the evidence. Knutson, 121 Idaho at 104, 822 P.2d at 1001; State v. Decker, 108 Idaho 683,
684, 701 P.2d 303, 304 (Ct. App. 1985). Moreover, we will consider the evidence in the light
most favorable to the prosecution. Herrera-Brito, 131 Idaho at 385, 957 P.2d at 1101; Knutson,
121 Idaho at 104, 822 P.2d at 1001.




                                                  2
       During the enhancement portion of his trial the state introduced, and Martin stipulated to
the admission of, two prior judgments of conviction. Exhibit 53 is an Elmore County judgment
of conviction from September 1999. The defendant’s name in that case is Michael Martin and
the date of birth on the judgment is May 22, 1982. The defendant signature line is signed,
“Michael P. Martin.”     Exhibit 54 is also an Elmore County judgment of conviction from
August 2004. The defendant’s name in that case is Michael P. Martin and the date of birth on
the judgment is May 22, 1982. Both judgments list an address for Martin located within
Mountain Home, Elmore County, Idaho.
       Martin claims on appeal that the state failed to produce any evidence connecting either
judgment to Martin. He asserts that the state failed to produce fingerprints, mug shots, a
comparison signature, or social security numbers in order to prove the necessary connection.
Martin’s argument, however, ignores evidence introduced in the state’s case in chief and the
most current Idaho case law.
       In its case in chief, the state introduced Exhibits 51A and 52 in order to establish a chain
of custody for Martin’s blood alcohol content. These two exhibits list Martin’s date of birth as
May 22, 1982. In addition, during interviews with law enforcement officers investigating the
accident in this case, Martin provided his date of birth as May 22, 1982.
       The Idaho Supreme Court recently issued an opinion dispositive on the issue Martin
raises. In State v. Parton, 154 Idaho 558, 300 P.3d 1046 (2013), the defendant asserted that, for
the purposes of persistent violator status, a judgment of conviction listing the same name and
date of birth were insufficient evidence from which the jury could find him guilty. Our Supreme
Court disagreed. It stated:
                 The [prior] judgment was admitted without objection. The name of the
       defendant on the judgment was “DARIN WILLIAM PARTON” and his date of
       birth was “08/31/71,” which are identical to Defendant’s full name and date of
       birth. No contradictory evidence was presented, nor was there any argument that
       Defendant had a common name. The jury was not required to reach its verdict
       beyond any possible doubt. It was only required to conclude, beyond a
       reasonable doubt, that the Darin William Parton named in the Washington
       judgment was the same Darin William Parton on trial in this case. The jury’s
       verdict finding that it was is supported by substantial evidence.

Id. at 569-70, 300 P.3d at 1057-58.




                                                3
       Although cited and discussed in the state’s brief, Martin failed to file a reply brief making
any attempt to distinguish or address Parton and its holding. Furthermore, Martin’s case is one
involving the same crime in the same county, additional factors examined by this Court in State
v. Lawyer, 150 Idaho 170, 244 P.3d 1256 (Ct. App. 2010). We conclude Martin has failed to
establish that the state presented insufficient evidence to support the jury’s verdict finding him
guilty of felony driving under the influence based on two prior misdemeanor judgments of
conviction for the same offense.
       Martin’s judgment of conviction is affirmed.
       Judge LANSING and Judge MELANSON CONCUR.




                                                4